Mb. Justice MacLeaby
delivered the opinion of the court.
The defendant in this case, Severo Aybar, was accused of assault and battery committed upon the person of a woman named Ana Martínez. The assault was alleged to have been committed on the 4th of May, 1904, in the city of San Juan. The accusation was filed in the. District Court of San Juan on the 14th of the same month. On the 30th the trial took place, and on the 31st defendant was found guilty of assault and battery, with aggravating circumstances, and condemned to sis months in jail, and to the payment of the costs. He took an appeal to this court in due time. ' ,
No bill of exceptions appears in the record. However, the secretary of the district court notes that the defendant excepted to the ruling of the court excluding a question propounded by him to the secretary inquiring if he knew that any other person than the defendant answered to the name of Severo Aybar. Ordinarily this point would not be noticed, unless presented by a bill of exceptions, it being presumed that the appellant had waived it; but even if it had been presented by bill of exceptions, and although it might have been considered to be. an error for the court to exclude such' a question, still, as the object of the proof was to test the identification of the defendant, it appears from subsequent testimony that this was a harmless error, because- Manuel Ginorio, in his testimony, says that the person accused in this case is the same person who was condemned in the case which was prosecuted before the tribunal under number 607, this being the case to which the secretary was testifying when *519tile question directed to Rim by the accused was propounded.
As there can be no doubt about the defendant being the person who was formally convicted- of the assault upon the same woman, and punished, therefore the error of the' court in excluding the question, if it is deemed to have been an error, was harmless and cannot cause the reversal of the judgment. •
As there is no.other reason offered for a reversal of the judgment, and the same appearing to be in all things proper • and in accordance with law, it should be affirmed.

Affirmed.

Chief Justice Quiñones and Justices Hernández, Figueras, and Wolf concurred.